     Case 1:16-cr-00037-NONE-SKO Document 61 Filed 08/28/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                        No. 1:16-CR-00037-NONE-SKO
12
                                    Plaintiff,
13
                             v.                     STIPULATION TO CONTINUE STATUS
14
                                                    CONFERENCE; AND ORDER
      OTONIEL SERNA,
15
                                    Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Victor Chavez, attorney for the

20   defendant, that the status conference hearing on a supervised release violation set for September

21   1, 2020 before the Honorable Barbara A. McAuliffe, U.S. Magistrate Judge, be continued to

22   October 14, 2020 at 1:00 pm. The parties have reached a tentative global resolution which

23   requires the

24                              [Remainder of page intentionally left blank.]

25

26
27

28
                                                      1
     Case 1:16-cr-00037-NONE-SKO Document 61 Filed 08/28/20 Page 2 of 2

 1

 2   additional time to finalize. The parties believe that the requested time is sufficient to likely file

 3   another stipulation setting the case for a District Court appearance and vacating the status

 4   conference.

 5

 6

 7

 8   Dated: August 27, 2020                                  Respectfully submitted,
 9                                                           McGREGOR W. SCOTT
                                                             United States Attorney
10
                                                    By       /s/ Kimberly A. Sanchez
11                                                           KIMBERLY A. SANCHEZ
                                                             Assistant U.S. Attorney
12
     Dated: August 27, 2020                                  /s/ Victor Chavez
13                                                           VICTOR CHAVEZ
                                                             Attorney for Defendant
14

15
                                                   ORDER
16

17          IT IS SO ORDERED that the status conference currently scheduled for September 1,

18   2020, at 2:00 p.m. be continued to October 14, 2020, at 2:00 p.m. before Magistrate Judge

19   Stanley A. Boone.

20
     IT IS SO ORDERED.
21

22      Dated:     August 28, 2020                              /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                         2
